 

AO 91 (Rev 801) GishwerarxG-mj-00538 Document 1 Filed on 02/26/20 in TXSD Pandata sy Be ey

 

 

 

 

United States District Court s * 26 200
SOUTHERN DISTRICT OF TEXAS. ,,., st Clos
oO McALLEN DIVISION ee
UNITED STATES OF AMERICA | a c a
V. . CRIMINAL COMPLAINT
Eleuterio De La Cruz-Vicente , PRINCIPAL Mexico ; Case Number:
YOB: 1995 . - M-20- 0538 -m
Alma Leticia Rosales-Rios ' Mexico — ,

‘ YOB: 1983

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

~ knowledge and belief. On or about February 25,2020 in ~ Hidalgo County, in

the Southern - ~ District of . Texas defendants(s) did, \
(Track Statutory Language of Offense) oe ,

knowing or in reckless disregard of the fact that Geremias Castro-Lux and Ottoniel Lopez-Vicente, both

. Citizens and nationals of Guatemala, along with two (2) other undocumented aliens, for a total of four (4),
who had entered the United States in violation of law, concealed, harbored or shielded from detection or
attempted to conceal, harbor, or shield from detection such aliens in any place, including any building or
means of transportation, to wit: a residence located in Donna, Texas

|
in violation of Title 8 ’ United States Code, Section(s) 1324(a)(1)(A) (iii) - FELONY

 

I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is- based on the
following facts: 7

On February 16, 2020, Border-Patrol Agents received information of a possible stash house used to harbor
undocumented aliens located at 13612 Saucer Dr. in Donna, Texas.

On February 18, 2020, agents conducted surveillance at the suspected stash house and observed a Chevrolet Equinox
parked at the residence. Record checks revealed the Equinox was registered to Alrna Leticia Rosales-Rios, who
. returned with previous administrative alien smuggling history.

‘

Continued on the attached sheet and made a part ofthis complaint: [X]Yes [  ]No

aprrek by AWA Zo. Bh eA

 

ow tf Zk [10 LOLO . Signature of Com plainant’ -

‘Nicolas Cantu Jr Border Patrol Agent

 

Sworn to before me and subscribed in my presence, Printed Name of Complainant “ -
February 26, 2020 ow / of AN at McAllen, Texas

 

 

Date . City and State
Peter E. Ormsby _ U. S. Magistrate Judge oF

Name and Title of Judicial Officer Signature of Judicial Officer LS
 

Case 720-7 SREB STATES BISTRICPEOURP? P20" 2°14
SOUTHERN DISTRICT OF TEXAS

McALLEN, TEXAS _ |
ATTACHMENT TO CRIMINAL COMPLAINT:
M-20-0538 -M
RE: Eleuterio De La Cruz-Vicente
Alma Leticia Rosales-Rios
CONTINUATION:

On February 25, 2020, agents continued surveilling the suspected stash house when they observed
two male subjects, later identified as Eleuterio De La Cruz-Vicente and Ottoniel Lopez-Vicente,
depart in a pickup truck and travel to a hardware store. A short time later, agents observed the same

' Equinox, from the suspected stash house, picking up De La Cruz and Lopez at the hardware store.
Agents proceeded to follow the Equinox but lost it for a few minutes in traffic. Once agents regained
visual, they observed the Equinox traveling back to the suspected stash-house. At the house, agents
observed De La Cruz exiting the Equinox and entering the home for a brief moment.

Agents then observed the Equinox departing the suspected stash house. At this time, agents contacted
the Hidalgo County Sheriff's Office (HCSO) to assist with a traffic stop. HCSO Deputies conducted a
traffic stop on the Equinox for speeding.

Agents approached the vehicle and identified themselves as Border Patrol Agents. The driver, De La
Cruz was questioned regarding his suspected involvement in human smuggling to which he admitted
to dropping off one alien at a dollar general store. Agents read De La Cruz his Miranda Rights and he:
freely stated to harboring three additional aliens at his residence. De La Cruz provided agents with
written consent to search his home. Agents conducted an immigration inspection on both De La Cruz
and Rosales, who was sitting in the front passenger seat, and both were determined to be
~ undocumented aliens.
LUCATED ATINGAL Eowhunl , TY ney

Agents responded t to the Dollar General store“and encountered Lopez at the store. Agents approached
‘Lopez and after an immigration inspection determined he was an undocumented alien.

Agents along with HCSO proceeded to the suspected stash house and discovered three male subjects
inside a bedroom. Agents performed an immigration inspection on all three subjects and all were
determined to be undocumented aliens.

- PRINCIPALS
Eleuterio De La Cruz-Vicente and Alma Leticia Rosales-Rios were read their Miranda Rights. They
understood their rights and each provided a sworn statement.

. \

Page 2
 

 

Case 20-7) RPP ED STATES BISTRIEP OUP P20" 0%
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-20-053@ -M

RE: Eleuterio De La Cruz-Vicente
Alma Leticia Rosales-Rios
CONTINUATION:

De La Cruz, a citizen of Mexico, stated he had been harboring aliens for about two months but not
every day. De La Cruz admitted he has harbored around fifteen illegal aliens and would get paid $100
or $150 for each person. De La Cruz picked them all up at the H-E-B and took them to his house. De
La Cruz.explained he took care of them, washed their clothes, provided food and told them in which
room they would stay. De La Cruz explained his wife also provided food and knew about the illegal .
aliens. According to De La Cruz, his wife Rosales, would get mad but told her it would just be until
he finished fencing the property. De La Cruz claimed he would meet someone at the Dollar Tree
store to deliver the persons.

Rosales, a citizen of Mexico, stated that herhusband De La Cruz, brought the people who have been
staying there a few days. She didn’t know the people and got mad at her husband for having them in
the home. Rosales told her husband she didn’t want them there.

MATERIAL WITNESSES
Geremias Castro-Lux and Ottoniel Lopez-Vicente were read their Miranda Rights. Both understood
their rights and each provided a sworn statement. ,

Castro, a citizen of Guatemala, stated his father made the smuggling arrangements for 90,000 _
quetzals. Castro traveled by bus until arriving to Reynosa, Tamaulipas, Mexico where he stayed at a
house. Two guys transported him and four others to the Rio Grande River. The same guys crossed

. them into the United States’on a raft and told them to hide underneath a house until they received a
call to be picked up. A lady driving a four door minivan picked them up and took them to a house. A.
gentlemen at the house gave them clothes, a blanket and told them where to sleep and shower. The
gentleman also provide food for them. The gentleman’s wife prepared the food and told them to use
the restroom if they needed. According to Castro, the gentleman’s wife knew they were illegally
aliens. Castro could only leave the room if using the restroom or when being provided food.

Castro identified De La Cruz, through a photo lineup, as the gentleman that took care of them.

Castro identified Rosales, through a photo lineup, as the lady that prepared the food.
\

Page 3
 

case 720-" RFPEDSPATES DISTRICT EOURP? P20" 44
SOUTHERN DISTRICT OF TEXAS:
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-20-C536 wv |

RE: Eleuterio De La Cruz-Vicente
. Alma Leticia Rosales-Rios
CONTINUATION:

Lopez, a citizen of Guatemala, stated he made the smuggling arrangements but had not been told how
much it would cost. Lopez did pay a $2,300 fee to cross the river into the United States. Lopez
claimed he'crossed along with seven others. They were put on a raft and told to run after crossing. A
female picked four of them up and they were transferred to another vehicle with a male driver. They
were taken to the trailer where the male driver lived. The male driver told them to get off and they
would be staying there. The male driver showed them which room they would sleep in and provided _
food twice a day. The male driver allowed him to shower and also washed his cloth. The male driver
told them not to go outside and only stay in the room except to use restroom and to get food. At the
house, Lopez claimed a lady prepared and gave them food.

Lopez identified De La Cruz, through a photo lineup, as the male driver that picked him up and took
him to the trailer.

Lopez identified Rosales, through a photo lineup, as the lady that provided food.

NJ

Page 4
